Martin, J.
delivered the opinion of the court. The plaintiff stating that he obtained a judgement against the defendant for $73 50, and is assignee of another judgement for 89 dollars 50 cents, and of a debt of $83, due by the defendant to another person, prayed an injunction against a judgement obtained against him, by the present defendant for 349 dollars 50 cents, till satisfaction was entered by the defendant on said judgement for 246 dollars.
The injunction was granted, but dissolved *52on thé application of the defendant, and * the plaintiff appealed.
East'n District.
Dec. 1823
M’Caleb for the plaintiff, Smith for the defendant.
The petition does not state, that the judgement mentioned in it, was obtained in the court from which the execution (which was intended to be stayed) issued. The parish court ought not, therefore, impede^ the execution of the defendants judgement, when it could not protect him against the judgement the plaintiff alleged he had in his favor.
The plaintiff could not, after he drew his opponents to a suit and was cast therein, expect to be permitted to delay execution, till after the trial of the claim, which was assigned to him by a third party. He was further wrong, in injoining the whole execution of a judgement, while the set off he offered, if it could be allowed, left a considerable part of the judgement in force.
The parish court, we think, acted correctly in dissolving the injunction.
It is therefore ordered, adjudged, and decreed, that the judgment of the parish court be affirmed, with costs. '